Citation Nr: 0945379	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  98-07 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for depression as 
secondary to the Veteran's service-connected migraine 
headaches.  

2.  Entitlement to service connection for photophobia and 
nausea as secondary to the Veteran's service-connected 
migraine headaches.  

3.  Entitlement to a rating in excess of 50 percent (an 
extraschedular rating) for migraine headaches.  

4.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to May 
1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Buffalo, New York.  


FINDINGS OF FACT

1.  The Veteran failed to report (without good cause) for a 
scheduled VA examination in conjunction with his claims.  He 
has indicated no willingness to report for an examination.  
Documents sent to his known address have not been returned to 
the VA.

2.  The Veteran has not been shown by competent medical 
evidence to have chronic depression that is causally related 
to or permanently made worse by service or by any service-
connected disability, including his migraine headaches.

3.  The Veteran has not been shown by competent medical 
evidence to have chronic photophobia and nausea that is 
causally related to or permanently made worse by service or 
by any service-connected disability, including his migraine 
headaches.

4.  The Veteran's service-connected migraines are assigned a 
50 percent rating, the maximum rating authorized under 
Diagnostic Code (DC) 8100, and the competent evidence of 
record does not establish that referral for extraschedular 
evaluation of this disability is warranted.

5.  The Veteran is not shown to be unable to secure or follow 
a substantially gainful occupation as a result of his 
service-connected disability.


CONCLUSIONS OF LAW

1.  Depression is not of service origin, nor is it causally 
related to or aggravated by any service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.655 (2009).

2.  Photophobia and nausea are not of service origin, nor are 
they causally related to or aggravated by any service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.310, 3.655 (2009).

3.  The criteria for a disability rating in excess of 50 
percent for service-connected migraines have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.321, 3.655, 4.1-4.14, 4.20, 
4.124a, Diagnostic Code (DC) 8100 (2009).

4.  The requirements are not met for a TDIU.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.655, 4.16 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a Claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and that the VCAA notice consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  
(1) inform the Claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the Claimant about the information and evidence 
that VA will seek to provide; (3) inform the Claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the Claimant to provide any 
evidence in the Claimant's possession that pertains to the 
claim, or something to the effect that the Claimant should 
provide any evidence in his possession pertaining to the 
claim.  

VA satisfied this duty by means of a letter to the Veteran 
from the RO dated in June 2006.  By means of this document, 
the Veteran was told of the requirements to establish service 
connection, an increased rating, and a TDIU, as well as the 
reasons for the denial of his claims, of his and VA's 
respective duties, and he was asked to provide information in 
his possession relevant to the claims.  In addition to 
providing the VCAA laws and regulations, additional documents 
of record, to include the rating decisions of record, the 
statement of the case (SOC) and supplemental statements of 
the case (SSOCs) have included a summary of the evidence, all 
other applicable law and regulations, and a discussion of the 
facts of the case.  Such notice sufficiently placed the 
Veteran on notice of what evidence could be obtained by whom 
and advised him of his responsibilities if he wanted such 
evidence to be obtained by VA.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Although the claims were initially denied prior to the 
enactment of VCAA, after passage of the VCAA, the RO sent the 
Veteran the above mentioned letter in 2006 which included 
discussion of the VCAA laws and regulations.  A VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
Claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
However, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
After receipt of the content-complying letters in June 2006, 
his claims were readjudicated based upon all the evidence of 
record as evidenced by a December 2007 SSOC.  There is no 
indication that the disposition of his claims would not have 
been different had he received pre-AOJ adjudicatory notice 
pursuant to section 5103(a) and § 3.159(b).  Accordingly, any 
such error is nonprejudicial.  See 38 U.S.C.A. § 7261(b)(2).  
Also see Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006).  

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the Veteran was 
provided with notice of this information in the June 2006 
discussed above.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c)(4) (2009).  Many VA treatment records are of record 
and available for review.  Additional VA examinations were 
attempted, but the Veteran failed to appear.  Further, in 
accordance with the June 2006 Board remand, the RO scheduled 
the Veteran for VA examinations but, without an offer of good 
cause, he failed to attend the examinations.  In Turk v. 
Peake, 21 Vet. App. 565, 569 (2008) it was held because the 
Veteran had "appealed the initial [] disability rating 
assigned to his [initial claim for service connection].  The 
claim never became final, and should have been classified as 
an 'original compensation claim.'  As such, in accordance 
with the first sentence of the regulation, [the Veteran's] 
claim must be rated based on the evidence of record.  See 38 
C.F.R. § 3.655(b)."  He has not indicated a willingness to 
report for an examination.

In a supplemental statement of the case (SSOC), dated in July 
2005, the RO had previously notified the Veteran of the 
consequences for failing to report for his examinations, 
citing 38 C.F.R. § 3.655.  However, to this date, the Veteran 
has not offered any reason for not having attended the 
scheduled VA rating examination.  While there is some 
indication that the Veteran is either homeless or in 
prison/jail, it is noted that all correspondence has been 
sent to the Veteran last known address of record.  Moreover, 
it is noted that his representative and his sister, who was 
apparently spoken to on the phone, have not provided any new 
address.  

When a Claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).  Moreover, in the 
absence of clear evidence to the contrary, the law presumes 
the regularity of the administrative process.  Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. 
Derwinski, 2 Vet. App. 62 (1992)).  

VA regulations provide that when a Claimant fails to report 
for a scheduled medical examination, without good cause, an 
original compensation claim shall be rated based upon the 
evidence of record.  See 38 C.F.R. § 3.655 (2009).  The Court 
has also held that VA's "duty to assist is not always a one- 
way street." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
If a Veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining relevant evidence.

Accordingly, the Board finds that there has been substantial 
compliance with the June 2006 remand.  D'Aries v. Peake, 22 
Vet. App. 97, 105 (2008).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the Veteran in developing 
the facts is required to comply with the duty to assist.  
38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159 (2009).  

Factual Background

Initially, it is noted that as to all claims on appeal, the 
Veteran failed to appear for his scheduled VA examination.  
As the regulations have instructed the Board has proceed to 
adjudicate the claim based on the evidence of record.  38 
C.F.R. § 3.655 (2009).

Review of the records reflects that the Veteran entered 
active duty in November 1988; an enlistment examination 
conducted in October 1988 was negative for any complaints or 
findings of a nervous disorder.  The service treatment 
records (STRs) reflect that he was seen at a neurology clinic 
in December 1991, at which time it was noted that he had had 
headaches since January 1990, with the headaches lasting from 
three weeks to a month.  The Veteran described the headaches 
as bitemporal, dull-aching; no nausea or vomiting was 
reported.  A neurological evaluation was negative, and a CT 
scan of the head was reported as normal.  The impression was 
tension vascular headaches.  A physical evaluation board 
(PEB) proceeding in March 1992 determined that the Veteran 
was unfit for duty due to chronic tension-vascular headaches; 
he was placed on temporary disability retired list.  The STRs 
are completely silent with respect to any complaints or 
findings of a nervous disorder.

The Veteran was afforded a VA compensation examination in 
September 1992, which reflects evaluation solely for his 
headaches.  The pertinent diagnosis was vasomotor and/or 
tension headaches.  A neurological examination was reported 
to be normal.

Based upon the above clinical findings, in a rating action of 
August 1993, the RO granted service connection for headaches, 
evaluated as 30 percent disabling.

The Veteran's claim for service connection for depression 
secondary to migraine headaches (VA Form 21-4138) was 
received in June 1997.  Submitted in support of the Veteran's 
claim were treatment records from the Vet Center, dated in 
March 1996, indicating that he went to the Center because he 
was unemployed and had no place to live as his grandmother 
had asked him to leave her house.  The Veteran reported that 
his stepfather was emotionally abusive, and he manipulated 
the Veteran's mother to become physically abusive towards the 
Veteran.  He described his mother as a monster.  He indicated 
that he enlisted in the United States Marine Corp to get away 
from his family situation.  He also reported that he had had 
an unstable employment history since his discharge from 
service, which he attributed to recurring chronic tension 
vascular migraine headaches.  The pertinent diagnosis was 
adjustment disorder with depressive features.

The Claimant was afforded a VA compensation examination in 
August 1997, which consisted of an evaluation of his migraine 
headaches.  The Veteran reported that his headaches occurred 
about twice per week with a duration of 1 to 2 days.  He also 
experienced some sonophobia and photophobia with his 
headaches.  He also reported some associated nausea.  
Additionally, the examiner stated that the Veteran might have 
a personality disorder or some other psychological pathology.

Received in October 1997 were VA treatment reports dated from 
March 1996 through August 1997, which show that the Veteran 
received clinical attention and treatment for several 
disabilities.  A treatment note dated in March 1996, 
indicates that the Veteran was seen with complaints of 
increased symptoms of depression for the past month, since he 
lost his job and was in danger of becoming homeless.  The 
provisional diagnosis was depression.  Another March 1996 
treatment document reflects that the Veteran reported nausea 
associated with his headaches.  He was next seen in May 1996 
at which time he reported being unemployed and unable to pay 
his rent; he was requesting housing.  He denied suicidal or 
homicidal ideations, and he refused any care at a hospital 
for depression.  During a clinical visit in July 1997, he 
reported a history of headaches since 1990; he reported 3 to 
4 exacerbations per night.  No tearing or nasal congestion 
was reported.  The impression was migraine vs. tension, and 
depression.

Among those records is the report of a neuropsychological 
assessment conducted in August 1997, at which time it was 
noted that the Veteran's psychological history was 
significant for dysthymia; it was also noted that a 
neurological examination in July 1997 revealed no 
abnormalities.  The Veteran reported sleeping only three to 
four hours a night and having a depressed and sporadic 
appetite.  It was noted that his history included being 
physically and emotionally abused by his mother; as a result, 
he left home around the age of 14.  It was also noted that he 
received a medical discharge from service in 1992; he has 
since held numerous jobs for short periods of time. His last 
job was terminated in August 1996 after one month as an 
electronic technician, due to headaches.  The examiner stated 
that the current evaluation showed normal cognitive 
functioning in most areas.  Memory for short story was mildly 
impaired; severely deficient were remote memory and serial 
seven subtractions.  Moderate impairment was noted in a 
simple visuomotor scanning and sequencing task.  The 
psychologist concluded that the Veteran did not appear to 
have any consistent neuropsychological deficits; on the 
contrary, he appeared articulate and when motivated displayed 
a number of above average abilities.

The Veteran filed a claim for a TDIU in March 1998.  He 
reported that he had last worked full time in 1996.  He had 
work experience as an electrical technician.  He had 
graduated from high school and attended college for one year.  

Received in June 1998 were VA treatment reports dated from 
June 1997 to October 1997, reflecting evaluation and 
treatment for several disabilities.  These records indicate 
that the Veteran was admitted to a VA hospital in June 1997, 
after being advised that he was depressed and was in need of 
psychiatric evaluation.  On admission, he indicated that he 
had felt depressed for the past three to four months.  He 
stated that his mother evicted him because "God told her he 
was full of pride."  He related that he had felt at least 
slightly depressed ever since he was a child, but he denied 
any suicidal ideation at present.  He indicated that he was 
raised by his mother; he left home at age 14 because his 
mother became physically abusive.  During his period of 
hospitalization, he was started on medication for depression.  
The discharge diagnosis was dysthymia.  A treatment report 
dated in July 1997 reported diagnoses of migraine vs. tension 
headaches and depression.

At a personal hearing in August 1998, the Veteran testified 
that the headaches caused him to become delusional; he also 
indicated that he experienced hallucinations.  He reported 
that he only slept about four hours a night in the past 2 to 
3 months; he stated that he constantly turned in his bed, and 
he sometimes found himself crying.  He testified that he had 
had thoughts of suicide in the past, and he suffered from 
depression.  He also reported that his headaches caused him 
to be a little short-tempered.

Received in April 1999 were VA treatment reports dated from 
June 1997 to June 1998, which show that the Veteran continued 
to receive clinical evaluation and treatment for several 
disabilities including dysthymic disorder.  Received in July 
1999 was a copy of treatment records from the Vet center 
dated in March 1996, the findings of which were previously 
reported above.

Received in July 1999 were VA treatment reports dated from 
March 1996 to August 1997, which reflect ongoing clinical 
evaluation and treatment for several disabilities, including 
depression.  These records reflect that the Veteran was seen 
for a mental status examination in March 1996, at which time 
it was noted that he was neat and clean in appearance, 
friendly and cooperative in manner; his speech was 
spontaneous, relevant and coherent.  There was no evidence 
for obsessions, compulsions or phobias, and no hallucinations 
or delusions.  Mood suggested mild depression, affect was 
appropriate to thought content and showed good range.  
Memory, judgment and concentration appeared within normal 
limits.  The diagnoses were Axis I adjustment disorder with 
depressed mood, and migraines.  

VA records dated in 2000 show that the Claimant was 
hospitalized from January 12, 2000, through February 27, 
2000, due to depression and migraine headaches.  He was seen 
later that year (August) for chronic headaches.  At that 
time, he also reported photophobia and intermittent nausea 
without vomiting.  Chronic migraine headaches were noted.  

Correspondence in the record also reflects that the Veteran 
was incarcerated in 2001.  

Subsequently dated private and VA records dated from 2001 
through 2006 show that he continued to be seen for his 
psychiatric disorder, as well as for his constant headaches, 
often associated with photophobia and nausea.  He failed to 
report for scheduled examinations in June 2007.  

Records reflect that at one point in 2006, he was released 
from jail and was apparently homeless.  However, a more 
recent report from December 2006 reflects that he was again 
placed in jail when his "girlfriend" called the police when 
he was trying to get his clothes from her house.  He said 
that he did not enter the home.  The report indicates that 
the medical personnel talked to the Veteran over the phone to 
obtain this information.  

Entitlement to service connection for depression, 
photophobia, and nausea as secondary to the Veteran's 
service-connected migraine headaches.

Direct and Secondary Service Connection - In General

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303 (2009).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2009).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  Additionally, when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 
(2009).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Analysis

Based upon the available evidence of record, the Board finds 
it is not demonstrated that a chronic disability manifested 
by depression, photophobia, or nausea was incurred during 
active service, nor that a disability developed as a result 
of any established event, injury, or disease during active 
service.  Although STRs show treatment for his now service-
connected migraine headaches, they do not reflect that he was 
seen for psychiatric complaints or for manifestations of his 
headaches to include photophobia or nausea.  There is no 
competent evidence indicating chronic depression, 
photophobia, or nausea until several years after service, and 
there currently is no competent evidence relating a chronic 
disability to any incident of service.  And as noted above, 
the Veteran failed to report for a scheduled VA examination 
and the claims must be decided based upon the available 
record.

The Board notes that the available evidence of record 
includes medical findings and opinions demonstrating a 
complex neurological disability picture.  Specifically, it is 
noted that the Veteran is in receipt of a 50 percent 
(maximum) rating for his service-connected headaches.  What 
is also clear is that there was no evidence of a chronic 
depression, photophobia, or nausea shown during active 
service or within the first several post-service years. While 
an additional VA examination may have resolved questions as 
to present diagnoses and etiology of the conditions on 
appeal, the Veteran failed to report for a scheduled 
evaluation, and there is no indication that the required 
medical opinions can be provided without additional physical 
examination.

The Veteran's contentions as to the etiologies of depression, 
photophobia, and nausea have been considered.  It is noted 
that he is competent as a lay person to report on that which 
he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  However, there is no evidence of record 
that he has specialized medical knowledge to be competent to 
offer medical opinion as to the causes or etiologies of the 
claimed disabilities.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Moreover, the Board has considered the doctrine of 
reasonable doubt, but finds that the record does not provide 
an approximate balance of negative and positive evidence on 
the merits.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.102 (2009); Gilbert, supra.  Therefore, the 
Board is unable to identify a reasonable basis for granting 
the Veteran's claims.  



Entitlement to a rating in excess of 50 percent (an 
extraschedular rating) for migraine headaches.  

Increased Ratings - In General

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R. Part 4 (2009).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service treatment records.  
38 C.F.R. §§ 4.2, 4.41 (2009).  The determination of whether 
an increased evaluation is warranted is based on review of 
the entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.   38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2009); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.3 (2009).

Migraine headaches are evaluated under 38 C.F.R. § 4.124, DC 
8100 (2009).  This DC provides for the assignment of a 50 
percent rating with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  With characteristic prostrating attacks 
occurring on average once a month over the last several 
months, a 30 percent rating is warranted.  With 
characteristic prostrating attacks averaging one in two 
months over the last several months, a 10 percent rating is 
warranted, and with less frequent attacks a noncompensable 
rating is assigned. 

Analysis

As noted, the Veteran is currently assigned a 50 percent 
disability rating under DC 8100.  As stated above, a 50 
percent disability rating is the highest schedular rating 
available.  As such, the Board is unable to grant a higher 
schedular rating pursuant to DC 8100.  Extraschedular 
consideration, however, must also be addressed.  

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the Veteran's case at hand, the Board notes that the RO 
provided and discussed the criteria for assignment of 
extraschedular evaluations for the disability at issue 
(migraine headaches).

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits of the Director of the VA Compensation and Pension 
Service might consider unusual or exceptional.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find that the Veteran's disability picture 
has been rendered unusual or exceptional in nature as to 
warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluations for the disabilities at issue for which increased 
compensation benefits are sought on appeal.  The current 
schedular criteria adequately compensate the Veteran for the 
current nature and extent of severity of his migraines.  
Moreover, as already noted, the Claimant failed to appear for 
a scheduled examination to determine current degree of 
headache manifestations.  38 C.F.R. § 3.655 (2009) provides 
that when the examination was scheduled in conjunction with a 
claim for increase, the claim shall be denied.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this question.

Entitlement to a TDIU

TDIU - In General

It is the established policy of VA that all Veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16 (2009).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15 (2009).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment 
shall not be considered substantially gainful employment."  
38 C.F.R. § 4.16(a) (2009).  The Court noted the following 
standard announced by the United States Eighth Circuit Court 
of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th 
Cir. 1975):

It is clear that the Claimant need not be a total 'basket 
case' before the courts find that there is an inability to 
engage in substantial gainful activity.  The question must be 
looked at in a practical manner, and mere theoretical ability 
to engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is whether a 
particular job is realistically within the physical and 
mental capabilities of the Claimant.

Moore, 1 Vet. App. at 359.

As noted above, a claim for a total disability rating based 
upon individual unemployability "presupposes that the rating 
for the [service-connected] condition is less than 100%, and 
only asks for a TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. at 34-35.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.  In a pertinent precedent decision, the VA 
General Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91 (Dec. 27, 
1991).

In determining whether unemployability exists, consideration 
may be given to the Veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non-service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2009).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a) (2009).

Pursuant to 38 C.F.R. § 4.16(b), when a Claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321 (2009).

Analysis

Here, the Veteran's service-connected disabilities consist of 
migraine headaches, evaluated as 50 percent disabling, and 
status post right inguinal hernia repair, rated as 
noncompensable.  A combined rating of 50 percent is in 
effect.  The Veteran, therefore, has neither sufficient 
service-connected disabilities for a combined rating of 70 
percent, nor a single disability rated as 60 percent.  The 
criteria for a total rating under the provisions of 38 C.F.R. 
§ 4.16(a) are therefore not met in this case.

Moreover, the Claimant's service-connected disabilities are 
not sufficiently severe as to render the Veteran unable to 
secure or follow a substantially gainful occupation.  Rather, 
as noted at the time of the VA neuropsychiatric evaluation in 
August 1997, he did not appear to have any consistent 
neuropsychological deficits.  He appeared articulate, and it 
was noted that when motivated, he displayed a number of above 
average abilities.  The examiner stated that if the Veteran 
found a job that interested him, he would likely succeed.  At 
his 1998 personal hearing, the Veteran he testified that he 
had had at least 15 jobs since discharge from service.  He 
had been denied Social Security benefits on two occasions.  
More recently dated records continue to show treatment for 
one of his service-connected conditions - migraines.  
However, medical personnel have not noted that this condition 
has resulted in the inability to maintain a substantially 
gainful job.  

Moreover, the Board notes that the Veteran failed to report 
for examination scheduled in 2006 in conjunction with his 
claims, to include entitlement to a TDIU.  When a VA 
examination is scheduled in conjunction with a claim for an 
increase (to include a TDIU), the claim shall be denied.  38 
C.F.R. § 3.655 (2009).

Finally, it is noted that the Board has considered the 
doctrine of reasonable doubt, but finds that the record does 
not provide an approximate balance of negative and positive 
evidence on the merits.  Thus, the Board is unable to 
identify a reasonable basis for granting the Veteran's claim 
for a TDIU.  Also considered was referral of the case for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1), but the Board finds no basis for further action 
on this question as there are no circumstances presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  


ORDER

Entitlement to service connection for depression as secondary 
to the Veteran's service-connected migraine headaches is 
denied.  

Entitlement to service connection for photophobia and nausea 
as secondary to the Veteran's service-connected migraine 
headaches is denied.  

Entitlement to a rating in excess of 50 percent (an 
extraschedular rating) for migraine headaches is denied.  

Entitlement to a TDIU is denied.  

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


